Title: Reuben Perry to Thomas Jefferson, 29 March 1811
From: Perry, Reuben
To: Jefferson, Thomas


          
            Dear Sir
            March the 29th 1811
          
             I Shall only State to you that James hubbard was carried up the rivanna by your wartermen warterman harry 3 weeks ago and Suppose must be in that neighbourhood at this time I Should be glad that Mr Bacon will try to get him for me and I will be very much oblige me, and also receive recompenced fore the Same I Am Sir
          
            your ob H St
            
 Reuben Perry
          
        